        Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWIN MORALES,

                            Plaintiff,
                                                          19 Civ. 7061 (KPF)
                         -v.-

 NEW YORK CITY TRANSIT AUTHORITY and                    OPINION AND ORDER
 MANHATTAN AND BRONX SURFACE TRANSIT
 OPERATING AUTHORITY,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff brings this action against his employer, the New York City

Transit Authority, and its subsidiary, the Manhattan and Bronx Surface

Transit Operating Authority (together, the “NYCTA”), alleging that the NYCTA

violated his Fifth and Fourteenth Amendment due process rights by failing to

schedule an arbitration at which he could challenge disciplinary violations

against him. The NYCTA has moved to dismiss the complaint on the grounds

that: (i) Plaintiff has not stated a claim under 42 U.S.C. § 1983 against the

NYCTA, a municipal agency, because he has failed to allege that his injury was

caused by a municipal policy or custom; (ii) Plaintiff improperly seeks to assert

a Fifth Amendment claim against a state entity; (iii) Plaintiff has not identified a

protected property interest within the meaning of the Fourteenth Amendment;

and (iv) Plaintiff received constitutionally adequate due process. For the

reasons explained below, Plaintiff’s complaint is dismissed without prejudice

for its failure to allege municipal liability.
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 2 of 16



                                      BACKGROUND 1

A.    Factual Background

      1.     Plaintiff’s Employment with the NYCTA and His Union’s
             Collective Bargaining Agreement

      Plaintiff is a Bus Mechanic who has been employed by the NYCTA since

1996. (Compl. ¶¶ 7-8). He is a member of the Transport Workers Union, Local

100 (the “Union”), which has a collective bargaining agreement (the “CBA”) with

the NYCTA. (Id. at ¶ 38). Pursuant to the CBA, and relevant to this action,

there is a three-step process for NYCTA employees to appeal disciplinary

charges against them. (Id.). At the first step, Step I, within five days of

notification of the disciplinary action against him, the employee or his Union

Representative may request, in writing, to be heard by the employee’s

Department Head or designee. (Id. at ¶ 39). This written request constitutes

the employee’s grievance or “appeal.” (Id.).

      The grievance must be scheduled to be heard within 15 days after the

Department Head or designee receives the employee’s written request. (Compl.

¶ 40). The employee may be accompanied at the meeting by his Union

representative. (Id.). A decision on the appeal must be rendered within 10

days after the meeting. (Id.). If the employee is dissatisfied with the outcome




1     The facts in this Opinion are drawn from Plaintiff’s Complaint (“Complaint” or “Compl.”
      (Dkt. #1)), the well-pleaded allegations of which are taken as true for purposes of this
      motion. For ease of reference, the Court refers to Defendants’ opening brief as “Def.
      Br.” (Dkt. #20); Plaintiff’s opposition brief as “Pl. Opp.” (Dkt. #22); and Defendants’ reply
      brief as “Def. Reply” (Dkt. #23).

                                               2
          Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 3 of 16



of the grievance, then the employee progresses to the second step in the appeal

process. (Id. at ¶ 41).

         At the second step, Step II, within five days after receipt of the

Department Head’s decision, the employee or his Union representative may

submit the dispute in writing to the NYCTA’s Deputy Vice President for Labor

Disputes Resolution or his designee. (Compl. ¶ 42). The appeal must be heard

within 30 days after the receipt of the written request, and the Deputy Vice

President for Labor Disputes Resolution or his designee must render his

decision in writing within 20 days after the appeal hearings are concluded.

(Id.).

         If, after receiving the Step II decision, the employee wishes to appeal

further, the employee or his Union representative may submit an appeal, in

writing, to the Tripartite Arbitration Board within five days of notification of the

Step II decision. (Compl. ¶ 43). This third and final step of the appeal process,

Step III, is the arbitration. (Id. at ¶ 44). Per the terms of the CBA, the NYCTA

is supposed to schedule the arbitration as soon as practicable. (Id. at ¶ 45).

         The appeal and arbitration process, as laid out in the CBA, involves clear

procedures with clear time frames so that employees may appeal and resolve

grievances in an expedient and timely manner. (Compl. ¶ 47). Accordingly,

throughout the arbitration process, the Union and the NYCTA may take the

case off the arbitration calendar only one time and are entitled to only one

adjournment of the case. (Id. at ¶ 46).




                                            3
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 4 of 16



      2.     Plaintiff’s Reported Harassment at Work

      On or around November 2015, Plaintiff began to be bullied and harassed

by one of his co-workers, Grease Todkey. (Compl. ¶ 9). Specifically, Plaintiff

alleges that Todkey commented, in front of other co-workers, that Plaintiff was

a homosexual, and made lewd and inappropriate homosexual jokes and

comments to Plaintiff. (Id. at ¶¶ 10-11). Plaintiff told Todkey that the jokes

and comments made him uncomfortable and asked him to stop, but Todkey

persisted. (Id. at ¶ 11). The harassment and bullying continued for several

months and, at one point, almost erupted in a physical altercation. (Id. at

¶ 12). Finally, in April 2016, Plaintiff filed a complaint with NYCTA’s Equal

Employment Opportunity (“EEO”) Department, in which he faulted his

supervisors for not intervening. (Id. at ¶ 14).

      3.     Plaintiff’s Disciplinary Actions

      Plaintiff believes that, in retaliation for filing the EEO complaint, his

NYCTA supervisors took numerous groundless disciplinary actions against

him. (Compl. ¶ 15). On May 12, 2016, Plaintiff’s Line Supervisor (“L/S”)

Mathura instructed Plaintiff to adjust the air conditioning (or “A/C”) belt on

Bus 5833. (Id. at ¶¶ 16-17). Plaintiff explained to Mathura that he had back

problems and needed a lift in order to work on the A/C belt. (Id. at ¶ 18). L/S

Mathura told Plaintiff that there were no lifts and said that if Plaintiff’s back

prevented him from working, Plaintiff should go home sick, which is what

Plaintiff did. (Id. at ¶ 19). On May 14, 2016, Plaintiff provided his supervisor

with a doctor’s note verifying his back problems. (Id. at ¶ 20).


                                         4
        Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 5 of 16



       In spite of this interaction with Mathura — in particular, Mathura’s

directive that Plaintiff go home sick — Plaintiff was written up for charges that

included failure to comply with a direct order, insubordination, and being

AWOL. (Compl. ¶ 21). According to the text of Plaintiff’s Disciplinary Action

Notification 16-3533-0007 (“DAN 0007”), Plaintiff told Mathura that he was

refusing the job due to the fact that the bus was not set up on a lift. (Id. at

¶ 22). DAN 0007 further states that Mathura told Plaintiff that the task did not

require a lift, but that Plaintiff refused the direction to complete the A/C belt

adjustment on Bus 5833 and then went home. (Id.). For this alleged

insubordination and failure to comply with a direct order, Plaintiff was given a

proposed suspension of 10 days. (Id. at ¶ 24). Plaintiff appealed his 10-day

suspension at a Step I hearing on May 16, 2016. (Id. at ¶ 25). His Step II

hearing was completed on April 24, 2017. (Id.).

      One week later, on May 24, 2016, Plaintiff was written up again by L/S

Mathura (“DAN 0009”). (Compl. ¶ 26). According to Mathura, Plaintiff was

assigned to recharge the A/C system of Bus 5612. (Id. at ¶ 27). After charging

the A/C system, Plaintiff started the bus and the A/C compressor clutch

caught on fire. (Id.). Plaintiff then turned off the bus. (Id.). L/S Mathura

recalled Plaintiff stating that the clutch was no good and removing the gauges,

which resulted in all the freon escaping onto the shop floor. (Id. at ¶ 28). This

discharge of freon, in turn, resulted in all of the other mechanics being sent out

of the shop until it was safe for them to return. (Id.). Plaintiff offers a different

version of events: Although Plaintiff was written up for this incident and

                                          5
        Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 6 of 16



deemed to be completely responsible for the fire and subsequent freon leak, he

contends that when he was assigned the job of charging the A/C unit on Bus

5612, he was not informed that the A/C unit had been repaired by another

mechanic on a prior shift because refrigerant was leaking, nor was he informed

that the leak had not been repaired. (Id. at ¶ 29).

      In the text of DAN 0009, Supervisor Anthony Hayes stated that the fire

and freon leak were due to Plaintiff’s improper charging procedures, which put

Plaintiff and others at risk of serious injury. (Compl. ¶ 32). Hayes suggested

that Plaintiff be dismissed. (Id.). When Plaintiff was notified of the disciplinary

charges against him and the pending penalty of dismissal, he immediately

appealed. (Id. at ¶ 33). By April 24, 2017, Plaintiff had completed Step II in

the disciplinary appeal process. (Id.).

      Then, on June 14, 2016, Plaintiff was notified and provided with DAN

16-3533-0010 (“DAN 0010”) — his third disciplinary notification in two

months — which charged him with making a false statement at his Step I

hearing for DAN 0007. (Compl. ¶ 35). Specifically, DAN 0010 alleges that at

Plaintiff’s Step I hearing for DAN 0007, Plaintiff said that he never completed

an A/C belt adjustment and alignment procedure on a Nova 60-LF-Arctic bus.

(Id. at ¶ 36). However, an audit revealed that Plaintiff had completed several

running inspections of that particular model of bus. (Id.). Plaintiff explains in

his Complaint that although he was charged with making this false statement,

what he actually said at the Step I hearing was that he had never done work on

an A/C belt without a lift. (Id. at ¶ 37).

                                             6
          Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 7 of 16



         4.    Plaintiff’s Attempt to Exercise His Right to Arbitration Under
               the CBA

         Despite the fact that the CBA’s grievance process is intended to be

streamlined and efficient, Plaintiff alleges that the NYCTA has prolonged the

resolution of his case and stymied the advancement of his career. (Compl.

¶ 47). On April 24, 2017, the disciplinary charges and penalties assessed by

the NYCTA against Plaintiff in DAN 0007, DAN 0009, and DAN 0010 were

sustained at Plaintiff’s Step II hearings. (Id. at ¶ 48). Plaintiff attempted to

exercise his contractual right to arbitration in order to address these charges

against him and clear his name. (Id. at ¶ 49). On three occasions, twice in

2017 and once in 2018, the NYCTA scheduled Plaintiff’s arbitration. (Id. at

¶ 50). However, on all three occasions, the NYCTA adjourned the arbitration,

and, as of June 22, 2020, the NYCTA has not rescheduled it. (Id.).

Accordingly, Plaintiff has been unable to challenge the charges against him in

arbitration, and a final resolution of the charges remains outstanding. (Id. at

¶ 51).

         5.     Plaintiff’s Attempts at Promotion

         In 2018 Plaintiff passed a promotional test for an NYC Transit

supervisory position. (Compl. ¶ 52). But in early 2019, when the NYCTA

reached Plaintiff’s number on the list, Plaintiff was told that he would not be

promoted because he had open disciplinary charges pending against him. (Id.

at ¶ 53). Therefore, Plaintiff reasons, the NYCTA’s failure to schedule Plaintiff’s

arbitration has prevented him from pursuing a promotion. (Id. at ¶¶ 54-55).



                                          7
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 8 of 16



B.    Procedural History

      Plaintiff filed the Complaint in this action on July 29, 2019. (Dkt. #1).

On October 28, 2019, the NYCTA requested leave to file a motion to dismiss the

Complaint. (Dkt. #12). Plaintiff filed a letter opposing the NYCTA’s request for

leave on October 31, 2019. (Dkt. #13). The Court held a pre-motion

conference on November 26, 2019, at which time the Court set a schedule for

Plaintiff to file an amended complaint and for the parties to brief the NYCTA’s

motion to dismiss. (Dkt. #21 (transcript)). On December 2, 2019, Plaintiff

notified the Court that he would not be filing an amended complaint. (Dkt. #17

(the “December 2, 2019 Letter”)). The NYCTA filed its motion to dismiss the

Complaint and supporting declaration on January 6, 2020. (Dkt. #18-20).

Plaintiff filed his brief in opposition to the motion to dismiss on February 21,

2020. (Dkt. #22). The NYCTA filed its reply brief on February 21, 2020. (Dkt.

#23). The same day, the NYCTA filed a request for oral argument on their

motion. (Dkt. #24; see also Dkt. #25 (endorsement)). For the reasons

explained below, the Court can decide this motion on the papers.

                                   DISCUSSION

A.    Applicable Law

      When a court considers a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), it must “draw all reasonable inferences in Plaintiff[’s] favor,

assume all well-pleaded factual allegations to be true, and determine whether

they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life Ins. Co.,

648 F.3d 98, 104 (2d Cir. 2011) (quoting Selevan v. N.Y. Thruway Auth., 584


                                          8
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 9 of 16



F.3d 82, 88 (2d Cir. 2009)) (internal quotation marks omitted). A plaintiff will

survive a motion to dismiss if she alleges “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007)

(“While Twombly does not require heightened fact pleading of specifics, it does

require enough facts to nudge [a plaintiff’s] claims across the line from

conceivable to plausible.” (internal quotation marks and citation omitted)).

      The Court is not, however, bound to accept “conclusory allegations or

legal conclusions masquerading as factual conclusions.” Rolon v. Henneman,

517 F.3d 140, 149 (2d Cir. 2008) (citation omitted); see also Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must accept as true all of the

allegations contained in a complaint, that tenet is inapplicable to legal

conclusions, and threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” (internal quotation

marks, brackets, and citation omitted)).

B.    Analysis

      1.     Plaintiff Has Failed to Allege Municipal Liability

      While Plaintiff’s Complaint does not explicitly state that he is bringing his

due process claims via 42 U.S.C. § 1983, other documents in the record make

clear his intent to do so. (See Pl. Opp. 2 (citing § 1983); see also Dkt. #2 (Civil

Cover Sheet describing this case as “14th Amendment, 42 U.S.C. § 1983,

violation of due process in government employment”)). Indeed, § 1983 is the

only vehicle through which Plaintiff could bring his constitutional claims. See


                                         9
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 10 of 16



Guadagni v. N.Y.C. Transit Auth., No. 08 Civ. 3163 (CPS) (SMG), 2009 WL

205050, at *4 (E.D.N.Y. Jan. 27, 2009) (“Although it is unclear from the

complaint which of plaintiff’s claims sounding in state tort law are also brought

via 42 U.S.C. § 1983 as constitutional claims against the Transit Authority,

plaintiff’s [] claims under the First, Fourth, Fifth and Fourteenth Amendments

to the United States Constitution must be brought via § 1983[.]”), aff’d, 387 F.

App’x 124 (2d Cir. 2010) (summary order); Baker v. McCollan, 443 U.S. 137,

144 n.3 (1979) (“[S]ection [1983] is not itself a source of substantive rights, but

a method for vindicating federal rights elsewhere conferred by those parts of

the United States Constitution and federal statutes that it describes.”).

      The NYCTA is a municipal agency for purposes of § 1983 jurisprudence.

See Bowles v. N.Y.C. Transit Auth., No. 00 Civ. 4213 (BSJ) (MHD), No. 03 Civ.

3073 (BSJ) (MHD), 2006 WL 1418602, at *7 n.14 (S.D.N.Y. May 23, 2006)

(explaining that the “Transit [Authority], … is a municipal corporation”); Dean

v. N.Y.C. Transit Auth., 297 F. Supp. 2d 549, 554 (E.D.N.Y. 2004) (“A § 1983

claim against a municipal agency such as the Transit Authority is cognizable

where the alleged constitutional violation by TA employees resulted from either

a government custom, policy, pattern or practice.”); Rumala v. N.Y.C. Transit

Auth., No. 02 Civ. 3828 (SLT) (KAM), 2005 WL 2076596, at *9 (E.D.N.Y.

Aug. 26, 2005) (quoting Dean, 297 F. Supp. 3d at 554); see also Trump v.

Deutsche Bank AG, 943 F.3d 627, 639 (2d Cir. 2019) (referring to “the New

York City Transit Authority” as an example of “a municipal agency”). Municipal

agencies like the NYCTA are amenable to suit under § 1983, but cannot “be

                                        10
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 11 of 16



held liable [] on a respondeat superior theory.” Monell v. Dep’t of Social Servs.,

436 U.S. 658, 691 (1978); see Perez v. Metro. Transp. Auth., 883 F. Supp. 2d

431, 436 (S.D.N.Y. 2012).

      To state a claim for municipal liability — otherwise known as a Monell

claim — a plaintiff must show that a violation of his constitutional rights

resulted from a municipal policy or custom. Monell, 436 U.S. at 694. A

plaintiff may establish such a violation in a number of ways, including by

presenting evidence of

             [i] an express policy or custom, [ii] an authorization of a
             policymaker of the unconstitutional practice, [iii] failure
             of the municipality to train its employees, which
             exhibits a “deliberate indifference” to the rights of its
             citizens, or [iv] a practice of the municipal employees
             that is “so permanent and well settled as to imply the
             constructive acquiescence of senior policymaking
             officials.”

Biswas v. City of New York, 973 F. Supp. 2d 504, 536 (S.D.N.Y. 2013) (quoting

Pangburn v. Culbertson, 200 F.3d 65, 71-72 (2d Cir. 1999)); accord Jones v.

Bloomberg, No. 14 Civ. 6402 (KPF), 2014 WL 4652669, at *2 (S.D.N.Y. Sept. 17,

2014) (dismissing § 1983 claim against the City of New York where “[t]he

complaint lack[ed] any factual allegations suggesting the existence of an

officially-adopted policy or custom that caused Plaintiff[’s] injury” (internal

quotation marks and alterations omitted)). Thus, in order to bring a § 1983

claim against the NYCTA, Plaintiff must allege that his constitutional violations

are attributable to a municipal policy or custom. See Rozenfeld v. MTA Bus

Co., No. 13 Civ. 4847 (KPF), 2015 WL 1174768, at *4 n.5 (S.D.N.Y. Mar. 16,



                                         11
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 12 of 16



2015) (“[A]s a subsidiary of a public authority (the MTA), MTS Bus can only be

held liable under Section 1983 for constitutional violations attributable to a

municipal policy or custom pursuant to Monell[.]”); see also Rivera v. Metro.

Transit Auth., 750 F. Supp. 2d 456, 463 (S.D.N.Y. 2010).

      Plaintiff’s Complaint fails to allege a municipal policy, custom, or

practice. Indeed, in Plaintiff’s December 2, 2019 Letter, he confirmed that he

“ha[d] not alleged that Defendant maintains an unconstitutional policy or

custom,” but had rather alleged that “the actions pled [show] a deviation from

policy or custom.” (December 2, 2019 Letter). In consequence, the only theory

of liability contained in Plaintiff’s Complaint is that the NYCTA violated

Plaintiff’s due process rights by failing to timely schedule his arbitration in

accordance with the CBA. (See Compl. ¶¶ 46, 50, 51; Pl. Opp. 2-3). 2 But an

allegation that the NYCTA “failed to abide by its own rules and regulations … is

the antithesis of a Monell claim.” Smith v. Town of Stony Point, No. 13 Civ.

5000 (VB), 2014 WL 2217900, at *5 (S.D.N.Y. May 22, 2014); see also Manon v.

Pons, 131 F. Supp. 3d 219, 239 (S.D.N.Y. 2015) (“Far from establishing that

the municipal policy was the cause of any violation of her rights,” plaintiff

“suggests that it was Defendants’ deviation from the policy that resulted in the

violation of her rights. That cannot support a claim for municipal liability.”




2     Plaintiff’s brief states that he is challenging the “established practice of Defendants in
      delaying his arbitration.” (Pl. Opp. 3). However, the allegations contained in the
      Complaint come nowhere close to establishing that the NYCTA has an established
      practice or procedure of delaying employees’ arbitration. For example, the Complaint
      contains no allegations regarding the NYCTA scheduling (or failing to schedule) any
      other employee’s arbitration.

                                              12
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 13 of 16



(emphasis in original)); Perez, 883 F. Supp. 2d at 437 (dismissing § 1983 claim

where plaintiff alleged “drug testing [] was contradictory to the” terms of the

relevant CBA).

      Undeterred, Plaintiff cites a group of cases in which courts have found

that a plaintiff’s due process rights were violated where the plaintiff was denied

rights provided to him through a collective bargaining agreement or contract.

(See Pl. Opp. 3). But, as even Plaintiff admits, those were cases brought

against “municipal employees,” and not the municipalities themselves. (Id.

(emphasis added)). These cases do not address Monell liability in the context of

a § 1983 claim against a municipality. See Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 547-48 (1985) (no discussion of Monell liability);

Mathews v. Eldridge, 424 U.S. 319, 349 (1976) (same, and decided before

Monell); Coles v. Erie Cty., 629 F. App’x 41, 42 (2d Cir. 2015) (summary order)

(no discussion); Ciambriello v. Cty. of Nassau, 292 F.3d 307, 318 n.3 (2d Cir.

2002) (same); Urbina v. Port Auth., No. 15 Civ. 8647 (PKC), 2017 WL 3600424,

at *3 (S.D.N.Y. Aug. 18, 2017) (same, and defendant was a “hybrid entity”

rather than a “municipal entity”).

      Plaintiff also cites the Second Circuit’s decision in Kraebel v. N.Y.C. Dep’t

of Housing Preservation and Development, 959 F.2d 395 (2d Cir. 1992),

explaining that in Kraebel, the plaintiff brought a due process claim against the

City of New York for depriving her of a property interest by delaying rent

reimbursement payments to which she was entitled under state law. (See Pl.




                                        13
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 14 of 16



Opp. 3). 3 Significantly, however, the plaintiff in Kraebel challenged

“established state procedures that cause[d] the delays and burdens which

deprive[d] her of her property.” 959 F.2d at 404. Here, as explained above,

Plaintiff’s theory is that the NYCTA has deviated from municipal customs and

policies. That distinction is fatal to Plaintiff’s claim that the NYCTA should be

held liable for a constitutionally infirm policy or custom.

      In short, Plaintiff has provided the Court with no grounds to hold the

NYCTA, a municipal agency, liable for constitutional violations under § 1983.

For this reason, the Court does not address the NYCTA’s remaining arguments

for dismissal.

      2.     Plaintiff Is Granted Leave to Amend His Complaint

      In his brief, Plaintiff requests leave to amend his Complaint to “clarify

that the delay depriving him of his Due Process was caused by the practice of

Defendant in delaying arbitration.” (Pl. Opp. 4). Rule 15(a)(2) instructs courts

to freely give leave to amend “when justice so requires.” McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007); see also Fed. R. Civ.

P. 15(a). “This permissive standard is consistent with [the Second Circuit’s]

‘strong preference for resolving disputes on the merits.’” Williams v. Citigroup

Inc., 659 F.3d 208, 212-13 (2d Cir. 2011) (per curiam) (quoting New York v.

Green, 420 F.3d 99, 104 (2d Cir. 2005)).




3     The Court is also mindful that the Kraebel court did not address questions of municipal
      liability. See Kraebel v. N.Y.C. Dep’t of Hous. Pres. & Dev., 959 F.2d 395, 403-06 (2d
      Cir. 1992).

                                            14
       Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 15 of 16



      The Court, like the parties, is cognizant of the fact that Plaintiff was given

an opportunity to amend his Complaint following the pre-motion conference in

this case. (See Pl. Opp. 4). That said, the Court recalls that Defendants did

not raise an argument regarding Monell liability in their pre-motion letter (see

Dkt. #12), and raised the Monell issue only briefly at the close of the pre-motion

conference (see Dkt. #21 at 10-11). Indeed, at the pre-motion conference, the

Court stated to Plaintiff’s counsel, “you and I are both ever so slightly

blindsided by that argument.” (Dkt. #21 at 11:4-8). For this reason, the Court

will grant Plaintiff leave to amend the Complaint.

      The Court cautions Plaintiff, however, that before filing an amended

complaint, he should consider more carefully the remaining arguments for

dismissal made in Defendants’ motion; he should research more fully his

theories of municipal liability; and he should think more carefully about

including a Fifth Amendment claim against state entities. Further, should the

NYCTA in fact schedule Plaintiff’s arbitration proceeding, the parties should

inform the Court.

                                  CONCLUSION

      For the reasons explained above, Defendants’ motion to dismiss is

GRANTED. Plaintiffs’ Complaint is dismissed. The Clerk of Court is directed to

terminate the motion at docket entry 18.

      Plaintiff is hereby ORDERED to notify the Court on or before July 10,

2020, as to whether he will file an amended complaint.




                                        15
         Case 1:19-cv-07061-KPF Document 26 Filed 06/23/20 Page 16 of 16



     SO ORDERED.

Dated:        June 23, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       16
